Title: Enclosure: Remarks on American Commerce, 29 December 1803
From: Crowninshield, Jacob
To: Jefferson, Thomas


                   Remarks on the American flag & seamen. 
                   The writer of the anonymous communication enclosed to the President, has stated “that America lost immense sums in the course of the late war by spoliations,” and there can be no question about it, but he certainly attributes these losses to a wrong cause. I would ask if the 400 American vessels captured by Great Brittain previous to the ratification of Mr. Jay’s Treaty, were not strictly American, how has it happened that upwards of 4 millions of Dollars have been restored to us on that account. How comes it too, that 3 or 400 sail of American vessels were adjudicated in the Vice Admiralty Courts of New Providence Burmuda, Halifax, Jamaica & Tortola, between the years ’95 & 1801, & that ¾ths of these captures now remain unsatisfied, altho’ the claim for restitution is equally just with the others. As the Treaty made no provission for captures subsequent to its ratification, these have not been allowed in the late settlement. The appeals are necessarily going on thro’ the Superior Courts in England, but various excuses are found to delay a restoration of the property, & it is probable many vessels & cargos never will be restored, notwithstanding the fairest proofs have been given of its being American. The French captures embraced nearly 500 American vessels, & the Spaniards detained and captured 40 or 50 more, yet those who have examined this subject never doubted that the condemnations of these vessels & cargos were illegal & unjust. We have given up all expectation of recovering any thing from the French except in those cases, which are recognised by the late Convention, but the Merchts are not without hopes that something will be recovered from the Spanish Govt.—The belligerent cruisers always alledge that neutrals cover the property of their enemies, & they condemn as enemies what belongs to innocent & unoffending neutrals. If a neutral ship is loaded with a valuable cargo, it is easy enough to raise pretexts for its condemnation, it may be stated that she is bound to blockaded ports, and this will probably soon be urged respecting St Domingo, when there are few ships on that station, and when if it could be fairly examined it would be found that no real blockade had or could take place. By recent transactions of British ships of War off Martinique & Gaurdaloupe & even St Domingo, we may suppose the old system of blockade is to be enforced, & if so I fear we shall experience heavy losses. If ships are passing near these Islands, bound to other ports, it will be said that they intended to violate what they pretend to call the laws of blockade, and many will be detained for adjudication, but it may well be questioned whether a belligerent squadron has a right to form a blockade at its pleasure, & if this is admitted, it surely may be doubted whether due notice ought not to be given to the neutral ship previous to her sailing. If a few ships can blockade a port or a whole Island, are neutrals safe in their Commerce. If it is to depend upon a declaration of the Commander of an inferior squadron will it not give him the power to enrich himself at the expence of the neutral & where will it end. Upon this system all France may be declared in a state of blockade, & France may retaliate upon Great Brittain, by issuing similar orders, & between them both our commerce would be annihilated.—With respect to the violation of our flag by our own Citizens covering enemies property. I can not believe the practice exists at all, or at least I doubt if it exists in any considerable degree. Our trading capital amounts to upwards of One hundred millions of Dollars upon the lowest calculation. This is fully sufficient to carry on our own commerce, as well as to purchase up a large part of the produce of the WI Islands belonging to those powers, who can not in time of War, export their own articles in their own bottoms, & it must be sold to the highest bidder, we shall then never be reduced to the necessity of taking freights for others, when we can purchase on our own account. 
                  
                   If necessary, Merchts can & will anticipate their capitals, & the spirit of the people is such, for commercial speculations, that they can not & perhaps ought not to be restrained.—The writer of the piece alluded to, appears to be highly in favour of the English interest, perhaps he is an Englishman, for he seems to want to find an excuse for the unjust condemnations of Amn property which took place during the late War. He says the Merchts must be made “to swear to the property on entering & clearing,” & if this was done he thinks it would prevent the adjudications. Now in fact this is always done whenever a war breaks out in Europe, indeed all prudent Merchts take care to provide their ships with every necessary document in time of Peace as well as War. It is known as a fact that all the Merchts of Massachusetts are very particular in this respect. In addition to the usual Custom house papers the owners apply to the Notary Public or other Magistrate in the towns where they reside & make oath to the property. The Certificates accompany the Invoice & bill of lading, & it states every particular relative to the Cargo, who are it’s owners, where it is destined, & in short nothing is omitted to prove it’s neutrality. These documents then go to the Consuls of the belligerent nations and are countersigned by them. The Register is signed by the President of the US and the Custom house papers are all signed by the Collector & Naval Officer.—What more can be desired or expected, yet during the whole of last war were not vessels thus circumstanced condemned, & were there not a thousand instances of the gross violations of our flag by the belligerent ships, notwithstanding all these precautions.—My own opinion is, that our Merchts are not in the habit of covering the property of the belligerent nations. It is not for their interest to do it, whatever may be alledged to the contrary. They prefer making the profit on the shipment on their own accot. to receiving only the freight & commissions. If the cargo is their own the gain is considerable. If it is a covered freight what is the profit, a mere trifle, not worth accepting, when the other can be realised. In war time our Merchts are not satisfied with receiving a bear freight of a few hundred pounds, when it is well known, the same cargo, loaded on their own account, would produce a much larger sum. They possess sufficient funds to make the purchase, & is it at all probable they will relinquish the advantage which is known will arise to them from the sales at the port of destination. If the belligerent offers a freight it is almost universally rejected, & the produce by this means falls to us, at a cheaper price. We visit their ports with a view of supplying them with articles necessary for their consumption, & the payments are made in produce as a return cargo. 
                   We carry Dollars Iron &c to the East Indies & China, & we take in exchange Cotton & silk goods, sugars Coffee & Teas &c. The purchases are bona fide on Amn account & risk. Can it then be said that we carry on a trade “for the paltry consideration of freight & commission.” In reality I know of no trade carried on at this moment by the Amn merchts where the property is under false or disguised papers, & I doubt if it is at all practised except perhaps in some degree by the agents of English houses in the US. who possess in themselves a sort of shield in their Certificates of naturalization, & have thereby the means of covering the property of their principals in England, & so long as these men can be naturalised here, & are suffered to hold their rights of British subjects in England at the same time, I fear the evil is without a remedy.—If we oblige the merchts to swear to their property we shd do no more than they themselves now do voluntarily, & wd it not shew the world that we suspected our merchts were in the habit of covering enemies property, and had found it necessary to bind them down to positive laws, in order to prevent it, & was it adopted the consequence wd be, two vessels wd be condemned in future, where only one is at present.—
                   The British arbitrarily set up rules to govern the commerce of neutrals. They legislate for us without our consent. They advance the absurd doctrine that a neutral can not carry on a trade from the Colonies to the Country to which they belong. They say we must go in a particular route which they dare point out to us. They pretend to fix what is contraband of War without asking other nations whether the regulation is injurious to their particular interests or not. They declare blockaded such ports as they please without having a sufficient number of ships stationed before the port to form a close blockade. And They allow other nations to trade with them only upon a limitted and circumscribed plan. In short they are endeavouring to engross the commerce of the whole world, & to bear down the free trade of all other nations, and if we submit to mould our laws to suit their convenience, there will be no end to it, we might go on changing them from year to year, and still it would be necessary to comply with some new impositions. Commerce should be free & unshackled, it can not prosper in chains. We shall be a great commercial nation almost against our inclination, & our trade must encrease to a boundless extent if Treaties & Laws are not made to bring us back to the former dependent state, when Great Britain dictated to us as Colonies.—We ought to reserve to ourselves the right of retaliating on any of the European nations, who may be induced to violate our just rights on the ocean or to impose any extraordinary commercial restrictions on our trade, & we shd not hesitate from withholding supplies, nor refuse laying similar restrictions on their commerce with the U States. If they capture our ships the excuse will be that they were engaged in unlawful voyages, that they were bound to blockaded ports or that they were loaded with enemies property, (the best excuse of all), however fair the documents or however clear it may be that the property is American. I hope & trust this system will not be pursued by the belligerent nations in future, but if it is I am clearly of the opinion that they can be arrested by other & cheaper means than those which were adopted during the last European War.—The writer of the anonymous communication classes “Carriers & Coverers” together. They are clearly distinct. We may carry the Merchandise of other countries on our own account, & even on freight, & yet not cover it, & it is every days practice—He insinuates too that the produce of St Domingo & Cuba was charged to us at a higher price last war because we covered their property. This was not so. The produce of St Domingo & Cuba was bo’t at reasonable rates by our merchts and particularly in the Havana, sugar was so low as to afford great profits. It is true our merchts suffered greatly at the opening of the St Domingo trade, but their losses were chiefly owing to their sending a too abundant supply of goods at one time, & to the consequent rise of the Isld produce. Upon the whole I do not agree with the writer in any one of his positions, and so far as respects the “Protections,” (as they are improperly called) which are given to our seamen we are equally at variance. How is “the law respecting our sailors to occasion a misunderstanding with England.” Who are “the worthless fellows that can be hired for a trifle to go with the sailors to a Notary & make oath to the Citizenship of every British seaman who comes to our ports.” In Massachusts & I believe in all the NE and middle States this can not be done to any extent. The Magistrates are very particular, & the Collector of the Ports wd refuse granting Protections under such circumstances. No doubt some British seamen may pass examination, but the number must be very few indeed, but a British Capt regards not your Protections, he laughs at them, & takes your seamen almost when he pleases, & I have known Amn vessels even during the prest war, very much distressed from the impressment of their seamen, & in some cases it has been difficult to get the vessels into port for the want of hands. I never yet could reconcile how we came to give protections at all, & I believe now, it would be better to refuse giving them except G Britain wd agree to respect them more than she has done for some time past. Surely our public Ships have the same right to examine the English mercht vessels, & take their seamen if found without protections, as they have to impress ours, & they can not fairly object to this priviledge, if they persist in their present bad habits, but this plan would not save our seamen & ought not to be followed except in the most urgent necessity. I know of no better way than to negociate with the British Govt upon the subject & get them to abandon the practice in future & restore those they have heretofore detained. It is a very unpleasant & delicate subject for Congress to legislate upon, & if any delays have taken place in that body I presume it is from this cause. Many members consider the subject as involving some important considerations, & they have no means of restraining the practice except perhaps by adopting coercive measures, which ought only to be pursued in the last resort.—
                 
                   Washington 29th Decr. 1803 
                 
               